            Case 7:20-cr-00273-UA Document 17 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                     SCHEDULING ORDER

             -against-                                            20 Cr. 273

JAMAR MANNERS,

                                    Defendant.
------------------------------------------------------X

TO ALL PARTIES:

        The Court has scheduled an Arraigment for May 19, 2020 at 11:00 a.m. before Magistrate

Judge Judith C. McCarthy using the CourtCall platform. As requested, defense counsel will be

given an opportunity to speak with the Defendant by telephone for fifteen minutes before the

proceeding begins (i.e., at 10:45 a.m.); defense counsel should make sure to answer the telephone

number that was previously provided to Chambers at that time.

        To optimize the quality of the video feed, the Court, the Defendant, and defense counsel

will appear by video for the proceeding; all others will participate by telephone. Due to the limited

capacity of the CourtCall system, only one counsel per party may participate. Co-counsel,

members of the press, and the public may access the audio feed of the conference by calling 855-

268-7844 and using access code 67812309# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using it earlier could result in disruptions

to other proceedings.

        To optimize use of the CourtCall technology, all those participating by video should:
          Case 7:20-cr-00273-UA Document 17 Filed 05/18/20 Page 2 of 2



       1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do not
          use Internet Explorer.

       2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as close
          to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may cause
          delays or dropped feeds.)

       3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak and take care not

to interrupt or speak over one another. Finally, persons granted remote access to proceedings are

reminded of the general prohibition against photographing, recording, and rebroadcasting of court

proceedings. See Local Civil Rule 1.8. Violation of these prohibitions may result in sanctions,

including removal of court issued media credentials, restricted entry to future hearings, denial of

entry to future hearings, or any other sanctions deemed necessary by the Court

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 877-873-8017 and use access code 4264138#. Members

of the press and public may call the same number, but will not be permitted to speak during the

conference.

       Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

available on the Court's website, and comply with the rules regarding conferences.

Dated: May 18, 2020
       White Plains, New York


                                                     SO ORDERED:

                                                     ___________________________________
                                                     JUDITH C. McCARTHY
                                                     United States Magistrate Judge
